EX‑33.24 Management's Assertion Report on Assessment of Compliance with Applicable Servicing Criteria U.S. Bank National Association (“U.S. Bank”) is responsible for assessing compliance as of and for the year ended December 31, 2016 with the servicing criteria set forth in Item 1122 (d) of Regulation AB applicable to it as set forth onExhibit A hereto. This report covers asset backed securities transactions within the U.S. Bank Corporate Trust Asset-Backed Securities Platform1 (the “Platform”) U.S. Bank hereby provides the following report on its assessment of compliance with the servicing criteria set forth in Item 1122 of Regulation AB applicable to it and as described on Exhibit A hereto: 1. U.S. Bank is responsible for assessing its compliance with the servicing criteria applicable to it as noted on the accompanying Exhibit A; 2. Except as set forth in paragraph 3 below, U.S. Bank used the criteria set forth in paragraph (d) of Item 1122 of Regulation AB to assess its compliance with the applicable servicing criteria; 3. The criteria listed in the column titled “Inapplicable Servicing Criteria” on Exhibit A hereto are inapplicable to U.S. Bank based on the servicing activities it performs directly with respect to the Platform; 4. U.S. Bank has complied, in all material respects, with the applicable servicing criteria as of and for the year ended December 31, 2016; and 5. Ernst & Young, LLP, a registered public accounting firm, has issued an attestation report on U.S.
